Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I. in the reply filed on 9/6/2022 is acknowledged.  The traversal is on the ground(s) that lack of unity was not held in the international filing, the inventions are inexorably linked and there are differences in the cited reference.  This is not found persuasive because the actions taken in another application do not dictate the election requirement in the instant application. Burden and lack of unity is held evident for the reasons indicated and err in the requirement as applied has not been established in the evidence. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “not more than 2 to 6” is confusing as to intent because it can not be determined what is intended through the inclusion of “not more” in the recitation “not more than 2 to 6” of this claim.  It can not be determined what is intended or added through this inclusion in the recited range of values, and/or it can not be determined if values below 2 are allowed through the recitation “not more than 2 to 6”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al.(2004/0249108) taken either alone or in combination with JP 2008-24896.
	Dietrich et al. discloses solvent-free (i.e. near 100% solids) two-component polyurethane coating materials comprising a polyol component that includes polyester polyols B1) having functionalities and OH numbers as disclosed by component i. of the claims [note- claims 2], an aliphatic polyol component B2), including aliphatic polyols meeting the requirements of component ii. of the claims [note claims 3-6], and a catalyst component, including DBTL (dibutyltin dilaurate), that meet the component iv. requirements of the claims [note claim 7], and a polyisocyanate component that includes isocyanurate trimers of polyisocyanates meeting the requirements of applicants’ claims [note- claim 11] {see paras [0010]-[0061] and the Examples and Tables 2 & 3}.  As to claims 8-10, these claims further define an optional component and are not required limitations of the claims.  
	As to the range of ratio values of NCO groups to NCO reactive groups as expressed by applicants’ claims, though ratios of combination are not particularly expressed, it is held that a 1:1 ratio of NCO groups to NCO reactive groups is the most readily envisioned ratio for reactant combination based on the desirability to achieve full reaction and avoid material waste. However, even if difference were evident, it would have been obvious for one having ordinary skill in the art to have operated at ratios at or near 1:1 for the purpose of achieving full reaction of materials and avoiding waste in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
	Dietrich et al. differs from applicants’ claims in that it doesn’t particularly require component iii. of the claims.  However, it does indicate monohydric alcohols may be used {para [0051]}, and though not illustrated by specific examples it would have been obvious for one having ordinary skill in the art to have utilized any monohydric alcohol, including those of C6 or higher, for the purpose of imparting their structurally recognized chain terminating effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Further, in this regard it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
	Even if obviousness based on Dietrich et al. taken alone were not evident, it is held that Dietrich et al. allows for auxiliary substances {para [0061]}, and JP 2008-24896 {para [0038]} discloses stearic acid to be a known mold release agent in injection molded coating compositions of the instant concern. Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the stearic acid of JP 2008-24896 in the preparations of Dietrich et al. for the purpose of imparting its recognized mold release/parting effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
 	As to claim 12, in regards to any difference that may be evident based on material amount selections, it would have been obvious for one having ordinary skill in the art to have utilized any of the amounts of the materials provided for by Dietrich et al. taken alone or in combination with JP 2008-24896 if forming the preparations thereof for the purpose of acceptably imparting their respective reactant, catalytic and/or mold releasing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bassner is cited for its disclosure of relevant coating materials in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/Primary Examiner, Art Unit 1765